Exhibit 10.28
 
THIRD AMENDMENT TO AGREEMENT FOR THE PURCHASE
 
OF ALL THE SHARES
 
OF CAPITAL STOCK OF COLLINS CONSTRUCTION, INC.
 
THIS THIRD AMENDMENT TO AGREEMENT FOR THE PURCHASE OF ALL THE SHARES OF CAPITAL
STOCK OF COLLINS CONSTRUCTION, INC. (" Third Amendment") is made and entered
into by and between COLLINS CONSTRUCTION, INC., a Colorado corporation
("Collins"), FRANK W. COLLINS and JOSHUA GOODSELL ("Sellers") and GEOBIO ENERGY,
INC., a publicly-traded Colorado corporation ("Purchaser"), WITNESSETH:
 
WHEREAS, the parties entered into that certain Agreement for the Purchase of All
the Shares of Capital Stock of Collins Construction, Inc., having an effective
date of March 31, 2010 as amended by the First Amendment to Agreement for the
Purchase of All the Shares of Capital Stock of Collins Construction, Inc. dated
June 1, 2010 and the Second Amendment to Agreement for the Purchase of All the
Shares of Capital Stock of Collins Construction, Inc. (the "Purchase
Agreement"); and
 
WHEREAS, in accordance with the Second Amendment to the Purchase Agreement,
Purchaser elected to extend the Closing Date until September 15, 2010; and
 
WHEREAS, the parties are desirous of further extending Closing as set forth
below.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions contained herein, the parties hereto agree to amend the Purchase
Agreement as follows:
 
1. Closing will take place on or before November 30, 2010.
 
2. All other terms, conditions and provisions of the Purchase Agreement shall
remain the same and in full force and effect. In the event of any conflict
between the Purchase Agreement and this Third Amendment, the terms and
conditions of this Third Amendment shall control.
 
This document may be executed in various counterparts, and when all parties have
executed a copy hereof, the executed copies taken together shall be deemed to be
the full and complete agreement of the parties.
 
The signature of any party transmitted electronically shall be deemed as valid
and binding as all original signature.
 
[Signatures follow on next page]
 


 


 
IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment the
_____ day of September, 2010.
 
SELLERS:                                                                BUYER:
 
_____________________                                                                GEOBIO
ENERGY, INC.,
Frank W. Collins,
President                                                                           a
publicly-traded Colorado Corporation


_____________________                                                                By:
Joshua Goodsell




COLLINS CONSTRUCTION, INC.
a Colorado corporation


By: ___________________________
Frank W. Collins, President

 
 

--------------------------------------------------------------------------------

 
